DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/5/2021 and 7/13/2021 were filed after the mailing date of the application on 2/5/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim11 is objected to because of the following informalities:  Clain 11 cites the limitation “a display device” on line 6 and 14.  Examiner analyes the limitation “a display device” as the same display device.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geng (US Patent # 10,685,431).
As to claim 1, Geng discloses an image processing apparatus comprising:
one or more memories (non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions) is configured to store instructions (electronic instructions) (Col. 14, line 41-Col. 15, line 26); and
one or more processors (controller 102) is configured to execute the instructions to (Col. 5, lines 35-40):
obtain a captured image (images of the target image from various positions) captured by the image capturing apparatus (camera 110) after an orientation adjustment (various positions) is performed by using a first target image (target image) generated based on a three-dimensional model (features) of a structure in an image capturing region (exit pupil 208) (Col. 8, line 64-Col. 9, line 23);
determine a correction amount (distortion correction) for correcting a difference (determined differences) between an orientation of the image capturing apparatus (110) and a target orientation based on the first target image (ideal or reference location of those features in target image) and the obtained captured image (distorted target image) (Col. 8, line 64-Col. 10, line 6); and
correct the captured image (modify information) by using the correction amount (distortion corrections) (Col. 9, line 45-Col. 10, line 6).
As to claim 2, Geng teaches wherein the correction amount (distortion corrections) includes an amount of translation (translational motion (forward/back, up/down, left/right)), rotation (rotational motion (e.g., pitch, yaw, and roll)), or magnification of the captured image (Col. 12, lines 15-35).
As to claim 3, Geng teaches wherein a correction amount (distortion corrections) for correcting a difference (determined differences) between the first target image (ideal or reference location of those features in target image) and the captured image (distorted target image) is determined based on an image of a marker (pattern or set of features, such a checkerboard pattern, a barcode, and so forth) included in the first target image  (target image) or a structure (pattern or set of features, such a checkerboard pattern, a barcode, and so forth) included in the first target image (target image) (Col. 8, lines 45-51).
As to claim 4, Geng teaches wherein the first target image (target image) is an image generated based on the three-dimensional model of the structure in the image capturing region and a target position and orientation (various positions around exit pupil 208) of the image capturing apparatus (110) (Col. 8, lines 52-63).
As to claim 6, Geng teaches wherein the correction amount (distortion corrections) is determined such that a difference (determined differences) between the first target image (target image) and the captured image (distorted target image) becomes small due to error distribution (free of optical aberrations (or at least lessened in degree)) (Col. 9, line 45-Col. 10, line 6).
As to claim 7, Geng teaches wherein the one or more memories (content store 108) store the corrected captured image as a second target image (target image from various positions) for further adjusting the orientation of the image capturing apparatus (110) (Col. 6, lines 4-8 and Col. 8, line 64-Col. 9, line 23).
As to claim 8, Geng teaches wherein the one or more processors (102) further execute the instructions to cause a display device (head mounted display (HMD) 200) to perform a first display for displaying the first target image (target image) and a captured image (distorted target image) obtained from the image capturing apparatus (110), and a second display (200) for displaying the second target image (target image) and a captured image (distorted target image) obtained from the image capturing apparatus (110) (Col. 6, lines 9-30 and Col. 10, lines 40-49).
As to claim 9, Geng teaches wherein identification information (wavefront information) for identifying the image capturing apparatus (110) is applied to the obtained captured image (distorted target image), and the identification information (wavefront information) is applied to the second target image (target image) (Col. 9, lines 24-44).
As to claims 10 and 19, these claims differ from claim 1 only in that the claim 1 is an image processing apparatus claim whereas claims 10 and 19 are an image processing method claim, and a non-transitory computer-readable medium storing a program.  Thus claim 10 and 19 are analyzed as previously discussed with respect to claim 1 above.  
As to claim 11, Geng discloses an orientation adjustment system comprising:
one or more memories (non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions) is configured to store instructions (electronic instructions) (Col. 14, line 41-Col. 15, line 26); and
one or more processors (controller 102) is configured to execute the instructions to (Col. 5, lines 35-40):
obtain a first target image (target image) generated based on a three-dimensional model of a structure in an image capturing region (exit pupil 208) (Col. 8, line 64-Col. 9, line 23);
cause a display device (head mounted display (HMD) 200) to display an image for adjusting an orientation (x-y direction) of the image capturing apparatus (110) by using the first target image (target image) (Col. 8, lines 52-63);
determine a correction amount (distortion correction) for correcting a difference (determined differences) between an orientation of the image capturing apparatus (110) and a target orientation based on a captured image captured (distorted target image) by the image capturing apparatus (camera 110) after the orientation adjustment (x-y direction) is performed by using the displayed image (distorted target image) and the first target image (target image) (Col. 8, line 64-Col. 9, line 23 and Col. 9, line 45-Col. 10, line 6);
generate a second target image (target image) by correcting the captured image (distorted target image) based on the correction amount (distortion correction) (Col. 8, lines 52-63); and
cause a display device (200) to display an image for further adjusting the orientation (x-y direction) of the image capturing apparatus (110) by using the second target image (target image) (Col. 8, line 52-Col. 9, line 23).
As to claim 12, Geng teaches wherein a compositing image of the first target image (target image) and the captured image (distorted target image) from the image capturing apparatus (110) is displayed (Col. 8, line 64-Col. 9, line 23).
As to claim 13, Geng teaches further comprising: the first target image (target image) is generated by generating a computer graphics image (pattern, such as a checkerboard pattern or an array of points) corresponding to the target orientation (x-y direction) of the image capturing apparatus (110) based on the three-dimensional model (features) (Col. 8, line 64-Col. 9, line 23).
As to claim 14, Geng teaches wherein the correction amount (distortion correction) is determined based on a difference (determined differences) between the first target image target image) and the captured image (distorted target image) (Col. 8, line 64-Col. 10, line 6).
As to claim 15, Geng teaches wherein the correction amount (distortion corrections) includes an amount of translation (translational motion (forward/back, up/down, left/right)), rotation (rotational motion (e.g., pitch, yaw, and roll)), or magnification of the captured image (Col. 12, lines 15-35).
As to claim 17, Geng teaches wherein the correction amount (distortion corrections) for correcting the captured image (distorted target image) is determined such that a difference (determined differences) between the first target image (target image) and the captured image (distorted target image) becomes small due to error distribution (free of optical aberrations (or at least lessened in degree)) (Col. 9, line 45-Col. 10, line 6).
As to claim 18, Geng teaches wherein a compositing image of the second target image first target image (target image) and the captured image (distorted target image) from the image capturing apparatus (110) is displayed (Col. 6, lines 9-30 and Col. 10, lines 40-49).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Geng (US Patent # 10,685,431) in view of Ishibashi (US Patent Pub. # 2014/0028839).
As to claim 5, note the discussion above in regards to claims 1 and 3. Geng does not teach wherein the correction amount is determined such that a difference in a central portion between the first target image and the captured image is eliminated in priority to a difference in a peripheral portion.  Ishibashi teaches wherein the correction amount (offset) is determined such that a difference in a central portion (center of the captured image) between the first target image (object plane OP) and the captured image (acquired image) is eliminated in priority to a difference in a peripheral portion (Para 79). Ishibashi teaches when performing the shift photography, it is necessary to perform an image restoration process based on the optical transfer function having an offset in the shift direction from the center of the captured image, in other words, having non-rotational symmetry about the center of the captured image (Para 79).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a image restoration process as taught by Ishibashi to the image processing apparatus of Geng, to provide a correction process for chromatic aberration of magnification and a distortion correction process on a captured image degraded due to aberration of the image capturing optical system makes it possible to provide a high quality image in which influences of the aberration is reduced (Para 6 of Ishibashi).
As to claim 16, this claim differs from claim 5 only in that the claim 5 depends on claims 1 and 3 whereas claim 16 depends on claims 11 and 14.  Thus claim 16 is analyzed as previously discussed with respect to claim 5 above.  

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above.  Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply.  In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        6/13/2022